■ Opinion by
Judge Pryor:
The evidence before the jury did not authorize the verdict. There is no proof showing that either Hogg or Wanimer had authority from appellant to assume the debt due or owing appellee by Hogg. The statement made by Hogg that he was the agent of appellant is incompetent as against the latter, and so in relation to Wanimer. The power, if given to Wanimer, conferred upon him no authority from the company to settle this debt; and although it is shown that he exhibited another letter of attorney more comprehensive than the one found in the record, still there is no evidence that appellant ever executed it. The statement of an agent that he is acting as such is not competent to prove the agency unless brought home to the principal. The evidence of Chester is that the agent had no such 'authority, either verbal or in writing; and the only evidence before the jury was the statements of parties who preferred to be agents, with an entire absence of proof showing that any such agency existed, except such as is to be found in the paper made part of the record. The judgment is reversed, and cause remanded with direction to award the appellant a new trial, and for further proceedings consistent with the opinion.